Opinion by
Tilson, J.
From the record it was found that certain items consist of articles in chief value of artificial silk similar to that involved in Abstract 30615. As to these the claim as articles in chief value of compounds of cellulose at 60 percent under paragraph 31 was sustained. Artificial flowers similar to those involved in Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) were held dutiable at 60 percent under paragraph 1419. Outerwear in chief value of wool similar to that involved in Abstract 36548 was held dutiable at the appropriate rate under paragraph 1114.